Exhibit 10.1

EXECUTIVE SEPARATION AND RELEASE AGREEMENT

This Agreement is effective as of July 27, 2007, and is by and among Jeffrey L.
Herrmann (“Executive”) and Telular Corporation, a Delaware corporation (the
“Company”).

RECITALS:

A. Executive is the Chief Operating Officer and Executive Vice President of
Company.

B. Executive and Company are parties to that certain Severance Agreement dated
as of February 1, 2005 (the “Severance Agreement”).

B. Executive has submitted to Company his resignation as an officer of Company.

C. Executive and Company wish to make certain arrangements, relating to the
terms of Executive’s severance payment, as specified herein.

AGREEMENT:

1. Termination. Company has accepted Executive’s resignation as an officer of
the Company, effective on the date hereof. Company and Executive agree that
Executive’s employment by Company will terminate on August 3, 2007 (the
“Termination Date”). Such termination shall, for purposes of the Severance
Agreement, constitute termination without “Cause,” as such term is defined in
the Severance Agreement.

2. Interim Services. Until the Termination Date, Executive’s duties under the
Employment Agreement shall consist of providing such transitional assistance and
support to Company as the Board of Directors or the Chief Executive Officer may
reasonably request. Following the Termination Date and until February 3, 2008,
Executive shall, upon the reasonable request of the Board of Directors or the
Chief Executive Officer and to the extent that doing so does not interfere with
his duties to any subsequent employer, make himself available to the Company to
answer questions, facilitate contacts with third parties, and otherwise
facilitate the transition of his functions to new personnel.

3. Clarification of Severance Arrangements. On the Termination Date, Company
shall pay to Executive (i) the amount of any accrued and unpaid salary for the
period ended August 3, 2007; (ii) the amount of any accrued but unused paid time
off that Executive may have as of the Termination Date in accordance with
Company’s paid time off policy; and (iii) reimbursement, in accordance with
applicable Company policies, procedures and standards, for any business expenses
for which Executive is entitled to reimbursement. On the date ten (10) days
following the Termination Date, provided that Executive has executed on the
Termination Date and has not, within the seven (7) days thereafter, rescinded
the Release specified in Section 8(b), Company shall pay to Executive the
$135,000 severance payment (representing six months’ salary) specified in
Section 1 of the Severance Agreement. For the period commencing on the
Termination Date and ending on the earlier of (i) February 29, 2008, and
(ii) the date upon which Executive becomes eligible to participate in the
medical insurance plan of a subsequent employer, the Company shall also pay on
behalf of Executive the insurance premiums associated with the continuation
pursuant to COBRA of Executive’s medical insurance coverage under the Company’s
medical plans. All payments to be made pursuant to this Section 3 shall be
subject to appropriate withholding for federal, state and other applicable
taxes.

4. Stock Options. Executive is currently the holder of a total of 155,000
outstanding stock options issued to him by Company, of which, on the Termination
Date, 118,333 will be vested. The 31,667 options which, in accordance with the
terms of the applicable stock option agreements, will be unvested on the
Termination Date and will not become vested on or before January 30, 2008 shall,
in accordance with the terms of such stock option agreements, terminate on the
Termination Date. The 5,000 options which, in accordance with the terms of the
applicable stock option agreements, will not be vested on the Termination Date
but which will become vested on or before January 30, 2008, shall instead
terminate on the date set forth on Schedule 1 hereto, and will become
exercisable upon the date indicated on Schedule 1 hereto (and the relevant stock
option agreements are hereby amended to reflect such extension of the terms
thereof). The 123,333 options that are either vested or shall become vested by
January 30, 2008, shall terminate in accordance with the termination provisions
set forth on Schedule 1 hereto (and the relevant stock option agreements are
hereby amended to reflect the extension of the exercise periods for such stock
options until the date specified on Schedule 1 hereto), in each case if such
option has not been exercised prior to the date on which it would otherwise
terminate.

5. Ownership of Material Information. Executive hereby confirms that all right,
title and interest of every kind and nature whatsoever in and to discoveries,
inventions, improvements, patents (and applications therefore), copyrights,
ideas, processes, developments, know-how, laboratory notebooks, creations,
properties and all other proprietary rights arising from, or in any way related
to, Executive’s employment by Company, whether developed by Executive
independently or jointly with others (“Intellectual Property”), is and remains
the exclusive property of Company, and Executive has no interest therein. If
Company elects to seek patent or other protection with respect to an
Intellectual Property, Executive shall, at Company’s expense, take all actions
reasonably requested by Company to obtain such protection for the benefit of
Company and to fully vest in Company and its successors and assigns full right
and title to such Intellectual Property. On or before the Termination Date,
Executive shall return to Company all property of Company, including all copies
of or relating to any Intellectual Property, in the possession or under the
control of Executive.

6. Confidentiality. Executive shall not disclose to anyone any confidential
information concerning the business or affairs of Company (or of any affiliate
or subsidiary of Company), including but not limited to lists of and records
relating to customers, business plans, business negotiations, market
information, financial and cost information, and scientific and technical
information (whether of Company or entrusted to Company by a third party under a
confidentiality agreement or understanding) that Executive shall have acquired
in the course of, or incident to, the performance of his duties to Company or
pursuant to any prior dealings with Company or any affiliate or subsidiary of
Company. Executive shall hold in strictest confidence, as a fiduciary, any and
all such confidential information, and shall comply with all instructions of
Company for preservation of the confidentiality of such information. In the
event of a breach or threatened breach by Executive of the provisions of this
Section 6, Company shall be entitled to an injunction restraining Executive from
disclosing, in whole or in part, such information or rendering any services to
any person, firm, corporation, association or other entity to whom such
information has been disclosed or is threatened to be disclosed. Nothing herein
shall be construed as prohibiting Company from pursuing any other remedies
available to Company for such breach or threatened breach, including the
recovery of damages from Executive. Nothing herein shall be construed as
prohibiting Executive from disclosing to anyone any information that is, or that
becomes, available to the public (other than by reason of a violation of this
Section 6) or that is a matter of general business knowledge or experience.

7. Non-Competition. (a) Executive hereby agrees that for a period of six months
following the Termination Date, he will not, directly or indirectly, in any way,
whether as principal or as director, officer, employee, consultant, agent,
partner or stockholder to another entity (other than by the ownership of a
passive investment interest of not more than 5% in a company with publicly
traded equity securities): (i) own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business competing with any business of Company in
which he participated during the two years immediately preceding the Termination
Date; (ii) participate in communications, negotiations or bids with regards to
the purchase of Company’s fixed cellular phone business; or (iii) interfere
with, solicit on behalf of another or attempt to entice away from Company (or
any affiliate or subsidiary of Company) (x) any project, financing or customer
that Company (or any affiliate or subsidiary of Company) has under contract
(including unfulfilled purchase orders), or any letter of supply or other
supplier contract or arrangement entered into by Company (or any affiliate or
subsidiary of Company), and all extensions, renewals and resolicitations of such
contracts or arrangements, (y) any contract, agreement or arrangement that
Company (or any affiliate or subsidiary of Company) is actively negotiating with
any other party, or (z) any prospective business opportunity that Company (or
any affiliate or subsidiary of Company) has identified. The Company hereby
agrees that employment by Executive in a role which is limited to mobile handset
distribution activities in the United States would not in and of itself be
deemed a violation of this Section 7, as long as Executive (A) refrains from any
oversight or advisory services with regard to distribution of fixed wireless
terminal or phone products outside the United States and (B) complies with
Section 7(a)(ii). Executive hereby further agrees that for a period of one year
following the Termination Date, he will not, directly or indirectly, in any way,
whether as principal or as director, officer, employee, consultant, agent,
partner or stockholder to another entity (other than by the ownership of a
passive investment interest of not more than 5% in a company with publicly
traded equity securities), for himself or another, hire, attempt to hire, or
assist in or facilitate in any way the hiring of any employee of Company (or any
affiliate or subsidiary of Company), or any employee of any person, firm or
other entity, the employees of which Company (or any affiliate or subsidiary of
Company) has agreed not to hire or endeavor to hire.

(b) Because of Executive’s knowledge of Company’s business, in the event of
Executive’s actual or threatened breach of the provisions of Section 7(a),
Company shall be entitled to, and Executive hereby consents to, an injunction
restraining Executive from any of the foregoing, without limitation of any other
remedy that may be available to Company at law or in equity. The parties agree
that, because of the nature of Company’s relationship with its customers and the
nature of the confidential information possessed by Executive, the provisions of
this Section 7 are necessary and reasonable (in terms of time, scope, and
geography) to protect Company in the conduct of its business. If any restriction
contained in this Section 7 shall be deemed to be invalid or unenforceable by
reason of the extent, duration or geographic scope thereof, then the extent,
duration and geographic scope of such restriction shall be deemed to be reduced
to the fullest extent, duration and geographic scope permitted by law and
enforceable.

8. Release. (a) As consideration for the severance payment and other
undertakings of Company herein, including the continuation of employment through
August 3, 2007, Executive hereby releases and agrees not to sue Company and its
subsidiaries and directors, officers, principals, employees, agents, insurers
and affiliates of any of them with respect to any and all claims, whether in law
or in equity, or whether known or unknown, related to his/her employment or
termination from employment with Company and its subsidiaries and its and their
predecessors (collectively, “Claims”). Such Claims include, without limitation,
any claims under any applicable laws, statutes or regulations; claims for
discrimination on the basis of race, sex, age, national origin, religion, sexual
preference, disability or claims under Title VII of the Civil Rights Act, the
Age Discrimination in Employment Act, the Illinois Human Rights Act, the Cook
County Human Rights Ordinance, or the City of Chicago Human Relations Ordinance,
or any comparable laws of the State of New York or any subdivision thereof; any
claims under common law, such as contract or tort claim; and any claims for
reinstatement or rehire by Company or claims for compensation or benefits other
than those set forth in Sections 3 and 4. Notwithstanding the forgoing, the
above release specifically excludes: (i) any claims that may arise out of events
taking place after the effective date of this Agreement, (ii) any claims against
Company for breach of its obligations under this Agreement, and (iii) the
performance by Company of any obligations arising after the date hereof under
the stock option agreements referenced in Section 4.

(b) Without limiting the effect of the foregoing release, on the Termination
Date Executive shall execute and deliver to Company a Release, in the form
attached hereto, dated the Termination Date.

9. Representation and Acknowledgement. Executive represents that he has read and
understands the provisions of this Agreement and that he is entering into the
Agreement voluntarily and of his own free will. Executive has twenty-one
(21) days to consider whether to accept the terms of this Agreement and seven
(7) days after execution to serve upon Company a revocation of his acceptance in
writing. This Agreement shall not become effective until after the expiration of
that seven-day period. Executive acknowledges that he has been advised of
his/her right to consult with an attorney in reviewing this Agreement.

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

TELULAR CORPORATION

By /s/Michael J. Boyle
Michael J. Boyle
Chief Executive Officer


/s/ Jeffrey L. Herrmann

Jeffrey L. Herrmann

2

SCHEDULE 1

Stock Option Termination Provisions

Vested Options

                         
Grant Number
  Grant Date   Number Vested and
Unexercised  
Exercise Price  
Termination Date
 
                       
00001373
  10/1/2002     25,000     $ 2.47     1/30/2008
 
                     

00001554
  12/15/2003     75,000     $ 6.58     1/30/2008
 
                     

00001771
  10/24/2005     5,000     $ 3.52     1/30/2008
 
                     

00001912
  7/21/2006     13,333     $ 2.09     1/30/2008
 
                     


Unvested Options

                             
Grant Number
  Grant Date   Number Vested and
Unexercised   Exercise Price   Date First
Exercisable  
Termination Date
 
                           
00001771
  10/24/2005     5,000     $ 3.52     10/24/2007   1/30/2008
 
                         


3

August 3, 2007

RELEASE

As consideration for the severance payment and other undertakings of Telular
Corporation, a Delaware corporation (“Company”), specified in that certain
Separation and Release Agreement dated as of July 27, 2007, between the
undersigned and Company (the “Separation Agreement”), the undersigned hereby
releases and agrees not to sue Company and its subsidiaries and directors,
officers, principals, employees, agents, insurers and affiliates of any of them
with respect to any and all claims, whether in law or in equity, or whether
known or unknown, related to his/her employment or termination from employment
with Company and its subsidiaries and its and their predecessors (collectively,
“Claims”). Such Claims include, without limitation, any claims under any
applicable laws, statutes or regulations; claims for discrimination on the basis
of race, sex, age, national origin, religion, sexual preference, disability or
claims under Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Illinois Human Rights Act, the Cook County Human Rights
Ordinance, or the City of Chicago Human Relations Ordinance; any claims under
common law, such as contract or tort claim; and any claims for reinstatement or
rehire by Company or claims for compensation or benefits other than those set
forth in Sections 3 and 4 of the Separation Agreement. Notwithstanding the
forgoing, the above release specifically excludes: (i) any claims that may arise
out of events taking place after the effective date of this Release, (ii) any
claims against Company for breach of its obligations under the Separation
Agreement, and (iii) the performance by Company of any obligations arising after
the date hereof under the stock option agreements referenced in Section 4 of the
Separation Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Release as of the date
first written above.

/s/ Jeffrey L. Herrmann

Jeffrey L. Herrmann

4